Title: To Thomas Jefferson from William Maclure, 30 July 1825
From: Maclure, William
To: Jefferson, Thomas


Dear Sir
Philadelphia
30 July 1825
I return’d home a few weeks ago after a long absence and was highly gratified to find such a change for the better in all the classes of society—before I left Paris finding a British Bookseller from London trying to purchase Mr Andrew Michaux’s Silva Americana I bought the whole edition for our schools and public societies as well as the copper plates and intend one coppy for you and one for the Colledge at Charlotsville youll therefore oblige me by informing me the name of your agent here or at Richmond to whom I can forward them with some certainty of there being safely delivered—this expansion work is one that ought to be found in all our public institutions and is probably the only place where all our first trees will be found when civilization has cut down the woods—I have been a Wanderer since I had the pleasure of seeing you last and have attempted to reform the method of instructing youth as an occupation and amusement from which by the force of habit and lately some success Im arrived at a point of receiving much pleasure from the mere execution. independent of the supposed good it may do to society: which has fortified me in the opinion that we have the free and unlimmitted choise of our pass times and  pleasures and that we shall mass infinitely more pleasure from an exercise that tends to the benefit of others than from one that finishes when the opperation is ended such as all the fationable amusement of hunting fishing Gambling &&&ca all of which are at best unless and too often cruel and injurious having successfully practised on my self Im fully convinced of the facility in schools to train up youth so that every usefull and necessary occupation may become an amusement by cutivating it with pleasurable ideas and carefully avoiding creating distress and ennui by awaking all the Violent passions the certain effects of every species of creation or punishment. The broad line of distinction between the methods I wish to introduce and the old is the totall absence of all constraint every action flowing from free will which gives a result in regard to quantity much more than the immence difference between slave and free labor that I once endeavored to elucidate by comparing the exports of the slaves in Russia to the free labor of the United States and found that the labor of one free man was equal to 10 slaves besides the much greater consumation of free men than the exact necessaires slaves are limmitted to all must admit there can be no hesitation at which is the best the only objection is the possibility of which all my experience has completely convinced me in all countries and in none more fully than in this of the 70 pupils now by Mr Neef all I have been able to gain information of have done well in their different professions and Im told not one of them have failed in their undertakings as men but this is an era big with improvement both moral and Physical in both of which we far outstrip the old world. our country man Perkins now in London will make a change in mecanizm such as Newton made in Astronomy and for morals it is the only field on the Globe where any Kind of important tryal will be permitted which I expect will be fully proven by the plans of Mr Robert Owen the success of which I think already sure for no one makes any objection but the few timid who harp upon the impossibility of it which is calumny and scandal on the human species that what his admitted to benefit all should be considered as impracticable I will thank you for a list of our principle agricultural societies for wherever I was induced to buy the edition nothing has given me more pleasure than to find them so extended over the union. their effects as a means of uniting the landed interest to contract the mercantile (who are always closely leagued to support their interest tho a small minority against the interests of the mass is perhaps full as advantageous as their improvement in the culture of soils nothing can be more evident than that the mercantile interest is placed in the situation to wish for an order of things contrary to the best interests of the rest of the community parties their interest that all the  of the country should come from abroad that they may have their profits and commissions  when as it is the real interest of the rest of the nation to be independent of all foreign supplies one cannot blame neither them nor many other more learned professions for following practices and holding opinions contradictory of the general good the fault is in the organisation of society which I hope the cooperative communities similar to Mr Owens will peaceably and radiantly coexist without any commotion in all counties youll excuse this long letter as it is the only way I have at present of conversing with youand Remain Yours SincerelyWm MaclurePS I think I have found a tree that comes from the River arcansa that has all the properties of a good hedge the quick growth by stips large and long pricles is pushing out liberal branches close to the ground I mean to try it next year as it is one of the substitutes we must soon have for our  I have likewise a scheme of making paper of them and setting up an economical printing press that can afford  16 pages for 1 cent of usefull knowledge